     Case: 1:19-cv-01943 Document #: 33 Filed: 07/29/19 Page 1 of 1 PageID #:83

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Emma Blackwell, et al.
                                          Plaintiff,
v.                                                          Case No.: 1:19−cv−01943
                                                            Honorable Jorge L. Alonso
First Impressions Interactive, Inc.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 29, 2019:


        MINUTE entry before the Honorable Sheila M. Finnegan: The District Court
having terminated this case [32], the referral in this case is hereby closed. Status hearing
set on 8/7/2019 is cancelled.Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
